 


110 HR 4272 IH: To amend chapter 15 of title 5, United States Code, to provide for an additional, limited exception to the provision prohibiting a State or local officer or employee from being a candidate for elective office.
U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4272 
IN THE HOUSE OF REPRESENTATIVES 
 
December 4, 2007 
Mr. Stupak introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To amend chapter 15 of title 5, United States Code, to provide for an additional, limited exception to the provision prohibiting a State or local officer or employee from being a candidate for elective office. 
 
 
1.Exception to prohibition 
(a)In generalSection 1503 of title 5, United States Code, is amended— 
(1)by inserting (a) before Section; and 
(2)by adding at the end the following: 
 
(b) 
(1)Section 1502(a)(3) does not prohibit any State or local officer or employee from being a candidate for any office of any local unit of general purpose government which has a population of less than 100,000 (determined in accordance with regulations under section 1302(d) based on the most recent population data available under section 183(a) of title 13). 
(2)For purposes of this subsection, the term local unit of general purpose government has the meaning given such term by section 184 of title 13. . 
(b)Technical and conforming amendments 
(1)The heading for section 1503 of title 5, United States Code, is amended by inserting and certain other before candidacies permitted. 
(2)The table of sections for chapter 15 of title 5, United States Code, is amended by striking the item relating to section 1503 and inserting the following: 
 
 
1503. Nonpartisan and certain other candidacies permitted.. 
 
